DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Xu et al. (US 9,569,960) discloses electronically calculating, based on accessed traffic data, data for a best fit line representing a best fit for the accessed data, the data for the best fit line including, for each of various respective times of day, a respective best fit value for the travel metric for that respective time of day (col 7, line 25-54); and electronically defining, based on the calculated data for the best fit line, a plurality of traffic windows having a start time and an end time during a day, electronically populating one or more optimal path matrices with travel value estimates for each defined traffic window, calculating, for each of one or more respective ordered pairs of locations involved in the routing problem, a respective travel value estimate for an optimal path for travel from a respective first location of the respective ordered pair of locations to a respective second location of the respective ordered pair of locations, such calculated respective travel value estimate being calculated based on road network data and traffic data for that respective defined traffic window (col 13, line 1-col 14, line 6).
However, Xu does not disclose electronically calculating, for each of a plurality of times of day, a second delta value representing a change in a rate of change of the best fit line at that time of day, electronically identifying a plurality of inflection points based on the calculated second delta values, and electronically defining a start time and an end time for each traffic window of the plurality of traffic windows based on the identified plurality of inflection points, each inflection point representing an end time for one traffic window and a start time for another traffic window.  The rest of the prior art is silent with regard to these limitations as well and no prima facie basis has been found for modifying Xu to obviate said limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Kiswanto/Primary Examiner, Art Unit 3664